         Case 1:16-cv-00293-DLH-CRH Document 100 Filed 01/04/19 Page 1 of 1




                                     United States District Court
                                       District of North Dakota



Raymond Chabert, Quintal Montana Invest LLC,           ENTRY OF DEFAULT
Jean-Yves Derault, Jean Pierre Dessaint, Gabriel
& Dessaint LLC, Thierry Dutheil, Thysolau LLC,         Case Number: 1:16-cv-293
Eric Gabriel, Jean-Claude Jacquet, Marcus LLC,
Luc-Oliver Laleve, Jean-Louis Pepin, Ernard
Perrotte, Berjo Montana LLC, Stephane Perrotte,
Knet LLC, Pierre Thuillier, PLTH Dakota, LLC
and PLTH Montana, LLC

               Plaintiff(s)

               v.

Michael Francois Bujaldon, VM Invest LLC, JMI
Immo Invest LLC and Big3 Property LLC

             Defendant(s)


        Plaintiff has made an application for Entry of Default based upon the failure of Defendant(s) to
appear or otherwise defend this action. Accordingly, pursuant to Fed.R.Civ.P. 55(a), default is entered
against defendant(s) Michael Francois Bujaldon .




  1/4/2019                           /s/ Robert Ansley
Date                                                Clerk


                                     /s/ Carla Schultz
                                                    Deputy Clerk
